DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a second bridge board connected with the first bridge board through the second cable” in lines 1-2. But according to claim 4, “a first bridge board … connected with the main board through a second cable”. It is confusing whether the second cable is connecting the first bridge board to the main board as claimed in claim 4, or the second cable is connecting the first bridge board to the second bridge board as claimed in claim 5. This creates indefiniteness to the claim.
Claims 6-7 are rejected as being dependent on claim 5.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20100302494; “Lee” hereinafter).
Regarding claim 1, Lee (fig. 4) discloses a display device comprising: a display panel (PN); a main board (system, SYS) spaced apart from the display panel (PN) and configured to control a driving signal (“a flexible flat cable connecting user connector formed at one side of the source printed circuit board for receiving a data signal and various control signals from a system”, Par. [0012], also see Par. [0036] & [0059]); an auxiliary board (SP) disposed to be adjacent to the display panel and configured to provide the display panel with the driving signal received from the main board, in an appropriate form for image reproduction (“a flexible flat cable connecting user connector CNT_U formed at one side of the source printed circuit board SP for receiving a data signal and various control signals from a system SYS”, Par. [0036]); and a bridge board (CP, CB) interposed between the main board (SYS) and the auxiliary board (SP) to connect the main board with the auxiliary board (Par. [0059]).  
Regarding claim 2, Lee (fig. 4) discloses wherein the bridge board is configured to connect the main board (SYS) with the auxiliary board (SP) by using at least two different cables (401,402, 403).  

Regarding claim 4, Lee (fig. 4) discloses wherein the bridge board includes a first bridge board (CP) connected with the auxiliary board (SP) through a first cable (401) and connected with the main board (SYS) through a second cable (402 or 403).  
Regarding claim 5, (as best understood) Lee (fig. 4) discloses wherein the bridge board further includes a second bridge board (CB) connected with the first bridge board (CP) through the second cable (402) and connected with the main board (SYS) through a third cable (403).  
Regarding claim 6, (as best understood) Lee (fig. 4) discloses wherein the first bridge board (CP) includes a first terminal (CNT_C) connected with the first cable (401) and a second terminal (CNT_U) connected with the second cable (402), and the second bridge board (CB) includes a third terminal (CNT_2) connected with the third cable (403) and a fourth terminal (CNT_1) connected with the second cable (402). 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu (US 20180168060; “Ryu” hereinafter).
Regarding claim 1, Ryu discloses a display device comprising: a display panel (110); a main board  (AV box 210 contains a main board, Par. [0067]) spaced apart from the display panel (fig. 2) and configured to control a driving signal (Par. [0066]); an auxiliary board (120) disposed to be adjacent to the display panel (110) and configured to provide the display panel with the driving signal received from the main board, in an appropriate form for image reproduction (Par. [0077], [0099]); and a bridge board (130) interposed between the main board (210) and the auxiliary board (120) to connect the main board with the auxiliary board [0119], figs. 2, 9).  
Regarding claim 2, Ryu discloses wherein the bridge board  (130) is configured to connect the main board (AV box 210) with the auxiliary board (120) by using at least two different cables (131 and 220).  
Regarding claim 3, Ryu discloses wherein the cable connecting the bridge board with the auxiliary board is different from a cable connecting the bridge board with the main board (131 and 220 are different cable).  
Regarding claim 4, Ryu discloses wherein the bridge board (130) includes a first bridge board (130) connected with the auxiliary board (120) through a first cable (131) and connected with the main board (main board of  AV box 210) through a second cable (220).  
Regarding claim 9, Ryu discloses the display panel (110) is configured to have a predetermined curvature (Par. [0074]), and an auxiliary board (source PCBs 120) is .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Lee.
Regarding claim 5, (as best understood) Ryu discloses wherein the bridge board (130).
However, Ryu does not disclose wherein the bridge board further includes a second bridge board connected with the first bridge board through the second cable and connected with the main board through a third cable.  
Lee (fig. 4) teaches a display device comprising a  bridge board further includes a second bridge board (CB) connected with a first bridge board (CP) through a second cable (402) and connected with a main board (SYS) through a third cable (403). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Ryu to include a second or additional bridge board and have separate/individual cables for connecting to the first bridge board and the main board as taught by Lee because such modification increases the modularity of the display device.

Regarding claim 7, (as best understood) Ryu in view of Lee (relied on Lee, fig. 4) discloses wherein the first cable is made of a flexible flat cable (“a flexible flat cable 401”, Par. [0059]).
Ryu in view of Lee does not explicitly disclose a third cable is made of a flexible flat cable, and the second cable is made of a coaxial cable.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the third cable with a flexible flat cable, and the second cable with a coaxial cable, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. The modification provides desired means for carrying signal between the main board or SYS and auxiliary/source board or bridge/CB/CP board.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 7, (as best understood) Lee (fig. 4) discloses wherein the first cable is made of a flexible flat cable (“a flexible flat cable 401”, Par. [0059]).
Lee does not explicitly disclose a third cable is made of a flexible flat cable, and the second cable is made of a coaxial cable.  
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zheng et al. (US 20180336818; “Zheng” hereinafter).
Regarding claim 8, Lee discloses the display device of claim 1.
Lee does not explicitly disclose wherein the auxiliary board is directly connected with the display panel (Note: source printed circuit board SP is connected to the display panel PN  without any intermediate circuit board).  
Zheng teaches a display device comprising a display panel (308) directly connected to a printed circuit board (348) (fig. 3A, Par. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to have the auxiliary board directly connected to the display panel as suggested by Zheng because such modification prevent the signal loss.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in Ryu of Zheng.
Regarding claim 8, Ryu discloses the display device of claim 1.

Zheng teaches a display device comprising a display panel (308) directly connected to a printed circuit board (348) (fig. 3A, Par. [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Ryu to have the auxiliary board directly connected to the display panel as suggested by Zheng because such modification prevent the signal loss.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ryu (US 20180168060; “Ryu” hereinafter).
Regarding claim 9, Lee discloses the display device of claim 1.
Lee does not explicitly disclose wherein the display panel is configured to have a predetermined curvature, and the auxiliary board is divided into a plurality of board modules arranged along a curvature forming direction of the display panel (Note: Lee’s alternative embodiment fig. 5 teaches a plurality of auxiliary or source PCB SP_1 and SP_2).  
Ryu (figs. 9-15) teaches a display device comprising a display panel (110) is configured to have a predetermined curvature (Par. [0074]), and an auxiliary board (source PCBs 120) is divided into a plurality of board modules (plurality of source PCBs 120) arranged along a curvature forming direction of the display panel (figs. 8-9; Par. [0074], [0145]).  
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ryu as applied to claim 9, and in further view of Go et al (US 20190067844; “Go” hereinafter).
Regarding claim 10, Lee in view of Ryu discloses the display device of claim 9.
Lee in view of Ryu does not explicitly disclose wherein the board modules are connected with each other by an auxiliary connector.  
Go (figs. 2-3B) teaches a display device comprising of a first printed circuit board (200) and a second circuit board (300) connected with the first circuit board (200) by a connector (400).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Ryu to have the plurality of the boards connected to each other by a connector as suggested by Go because such modification provides electrical connection between the boards.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Go.

Ryu does not explicitly disclose wherein the board modules are connected with each other by an auxiliary connector.  
Go (figs. 2-3B) teaches a display device comprising of a first printed circuit board (200) and a second circuit board (300) connected with the first circuit board (200) by a connector (400).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Ryu to have the plurality of the boards connected to each other by a connector as suggested by Go because such modification provides electrical connection between the boards.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bremmon et al. (US 20040232298; “Bremmon” hereinafter).
Regarding claim 11, Lee discloses the display device of claim 1.
Lee does not explicitly disclose the display device of claim 1, further comprising a bracket provided on a rear surface of the display panel and configured to attach the panel on a predetermined wall, wherein the bracket include fixing portions provided on a surface facing the wall, fixed to the wall and configured to mutually maintain a certain interval.  
Bremmon teaches a display device comprising a bracket (12) provided on a rear surface of the display panel (16) (fig. 1) and configured to attach the panel on a predetermined wall (“A mounting system is intended to include a mount against any stable surface such as a wall”, Par. [0031]), wherein the bracket (12) include fixing 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include bracket that provide on the rear surface of the display panel and include fixing portions that is fixed to the wall and configured to mutually maintain a certain interval as taught by Bremmon because such modification provides mounting means for stably mounting the display device onto the mounting surface.
Regarding claim 12, Lee in view of Bremmon (relied on Bremmon) discloses wherein the fixing portions are movably configured toward another fixing portions adjacent thereto (there are two supporting structures 18 or mounting unit 44 on each sides of the connecting bracket 12 and each of the supporting structures 18 or mounting unit 44 pivot and either of the supporting structure pivot toward another as the connecting structure move back toward the mounting assembly 22, fig. 1-3).  
Regarding claim 13, Lee in view of Bremmon (relied on Bremmon) discloses wherein the bracket (12) further includes spacers (Bent edge of the bracket 12 where the supporting structures 18 or mounting unit 44 pivotably connected) provided between the fixing portions (supporting structures 18 or mounting unit 44), maintaining a certain distance between the fixing portions (Bent edges of the bracket 12 where the supporting .  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Bremmon.
Regarding claim 11, Ryu discloses the display device of claim 1.
Ryu does not explicitly disclose the display device of claim 1, further comprising a bracket provided on a rear surface of the display panel and configured to attach the panel on a predetermined wall, wherein the bracket include fixing portions provided on a surface facing the wall, fixed to the wall and configured to mutually maintain a certain interval.  
Bremmon teaches a display device comprising a bracket (12) provided on a rear surface of the display panel (16) (fig. 1) and configured to attach the panel on a predetermined wall (“A mounting system is intended to include a mount against any stable surface such as a wall”, Par. [0031]), wherein the bracket (12) include fixing portions (18 or 44) provided on a surface facing the wall (fig. 1), fixed to the wall and configured to mutually maintain a certain interval (support structures 18 or mounting unit 44 fixed on both the left and right side of the bracket 12 to the mounting surface 20 like wall through the mounting assembly 22 and these support structure maintain certain distance between them).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Ryu to include bracket that provide on the rear surface of the display panel and include fixing portions 
Regarding claim 12, Ryu in view of Bremmon (relied on Bremmon) discloses wherein the fixing portions are movably configured toward another fixing portions adjacent thereto (there are two supporting structures 18 or mounting unit 44 on each sides of the connecting bracket 12 and each of the supporting structures 18 or mounting unit 44 pivot and either of the supporting structure pivot toward another as the connecting structure move back toward the mounting assembly 22, fig. 1-3).  
Regarding claim 13, Ryu in view of Bremmon (relied on Bremmon) discloses wherein the bracket (12) further includes spacers (Bent edge of the bracket 12 where the supporting structures 18 or mounting unit 44 pivotably connected) provided between the fixing portions (supporting structures 18 or mounting unit 44), maintaining a certain distance between the fixing portions (Bent edges of the bracket 12 where the supporting structures 18 or mounting unit 44 pivotably on the left and right sides of the bracket 12 are maintained on the respective sides of the bracket 12).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841